Dwight, P. J.
The court at special term adjudged the assessment in question void for irregularities in the proceedings of the assessors, without considering the question of the jurisdiction of the assessors to make any assessment against the relator. The latter, which seems to us the important question, has been considered by us in a case argued at the same term, and decided adversely to the relator’s contention. See People v. Reed, 19 N. Y. Supp. 528, opinion by Lewis, J. This leaves to consider, in this case, only the objection which was sustained at the special term, and was the basis of the order appealed from, viz., of irregularity in the making up of the assessment roll. Briefly, the facts upon which the objection is based are that the roll was first made in three parts; that it was so on review day, when it was inspected by the relator, which was duly heard to complain that the valuation of its property was excessive, and a very substantial reduction was made in such valuation; and that afterwards the three parts of the roll were engrossed into a single roll, which was duly'verified as the completed roll by the assessors, and delivered to the supervisor of the town. AVith the statute before *532us, we are unable to discover any substantial departure from the letter, even, «till less from the spirit, of the law, in the method of making up this roll. The statute (1 Rev. St. p. 390, § 8 et seq.; Birdseye, p. 2963, § 61 et seq.) provides that between the 1st days of May and July in each year the assessors shall proceed to ascertain the names of all the taxable inhabitants, and also all the taxable property, real or personal, in their respective towns, (section 8; Birdseye, § 61;) that they shall prepare an assessment roll, in which the matters thus ascertained shall be set down in four columns, viz., names, quantity of land, full value of land, full value of personal property, (section 9; Birdseye, § 62;) that they shall complete the assessment rolls on or before the 1st day of August in each year, and make out one fair copy thereof, to be left with one of their number, (section 19; Birdseye, § 70;) that they shall give notice, in- the manner prescribed, of the fact that the assessment roll is so completed and deposited at a place specified, where it may be seen and- examined by any person interested, until the third Tuesday of August, and that on that day they shall meet at a time and place specified, to review their assessments, (section 20; Birdseye, § 71.) The last-mentioned section also prescribes the duties of the assessors in respect to hearing, examining, and determining all complaints in relation to such assessments that may be brought before them. A subsequent section of the statute (Birdseye, p. 2966, § 80) provides that, “when the assessors, or a majority of them, shall have completed their roll, ” they shall verify it in the form prescribed. By the terms of that verification it appears that the completed roll here mentioned is not, in all respects, the completed roll mentioned in the former section, (Birdseye, § 70, supra,) for that roll was to be completed on or before the 1st day of August, whereas this roll must embody the corrections made on the review of the first completed roll, and that review is to begin on the third Tuesday of August, and may be continued by adjournment from time to time, till the 1st day of September, on or before which day the verified roll must be delivered to the supervisor of the town, (1 Rev. St. p. 394, § 27; Birdseye, § 73.)
There is nothing, in any of these provisions of the statute which requires that the roll, as originally completed for review, shall be made out in a single volume, or upon sheets of paper attached together, or which forbids that it should be made out in parts or upon detached sheets, which, when brought together, constitute the roll, completed for purpose of review. Least of all is there anything to forbid the re-engrossment of the roll after the corrections of review day. There is a time, no doubt, when the assessment roll must be in one,— a single volume or collection of sheets united together,—and that is when the roll is finally completed, after all corrections are made, and when the verification is attached thereto. It is undoubtedly the intention of the statute that the roll first completed for revision should be the same in every particular, as to its contents, as the roll finally completed for verification, except for the changes made on review; and this—which is the one essential requirement of the statute in respect to the identity of the roll—was in no particular violated in this case. There is nothing to show that a name or an item of property, real or personal, was added to or subtracted from the roll completed on or before the 1st day of August; nor that the valuation of property in any instance was changed,- except in accordance with the determination by the assessors of complaints duly made upon the day advertised for review. Certainly, so far as the ássessment of the relator is concerned, the roll remained the same from the day of its first completion until, upon the application of the relator on the review day, the valuation of its property in the town of York was reduced from the sum of $612,360 to the sum of $437,400; and at that sum it remained in the engrossed roll, which was verified by- the assessors, and delivered to the supervisor of the town.
The view which we have taken of the intent and purpose of the several provisions of the statute obviates the inquiry whether any one or another of *533those provisions is directory or mandatory, since we have found them one and all to have been substantially complied with in the case of the roll in question. It is apparent, as we have seen, that the statute contemplates that the roll shall be twice “completed,”—once for revision and once for verification, —and the only substantial requirement in respect to the identity of the two rolls is that they shall be in all respects the same as to their contents, with the exception of changes made on review. We find no evidence of any irregularity in the assessment roll, or in the method by which it was made and completed, which can in any manner invalidate the acts of the assessors or the result of their labors. The order appealed from should be reversed, and the assessment confirmed.
Order appealed from reversed, and the assessment of the relator in the town of York in the year 1891 confirmed, with costs. All concur.